AFFIRMED.
Plaintiff appeals from a judgment dismissing the complaint after a demurrer to his second amended complaint had been sustained. Defendant did not appear in the oral argument presented to this court. We have carefully considered the second amended complaint and the argument advanced by plaintiff in his own behalf orally and find that the complaint does not state a cause of action. We concur with the opinion of the learned *Page 177 
Circuit Court in this, that the alleged libelous article does not cast any reflection on plaintiff.
For that reason the judgment is affirmed.
AFFIRMED.